Citation Nr: 1137206	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-11 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an increased initial rating for rhinitis and sinusitis, evaluated as noncompensable prior to March 18, 2010, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).
 
In November 2009, the Board reopened the claim of entitlement to service connection for a stomach disability and remanded that issue along with claims for service connection for bilateral hearing loss, tinnitus and for an initial compensable rating for rhinitis and sinusitis for additional development.

In a March 2011 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus.  Therefore, this issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

In an April 2011 rating decision, the AMC assigned a 10 percent evaluation for rhinitis and sinusitis with an effective date of March 18, 2010.  The claim remains in controversy because the rating is less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an initial compensable evaluation for rhinitis and sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A stomach disability was not demonstrated in service, and the current disability, diagnosed as gastroesophageal reflux disease (GERD), is not related to service or a service-connected disability.

2.  Bilateral hearing loss was not shown during service or for many years thereafter, and the most probative evidence indicates the condition is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a stomach disability, to include GERD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In February 2005 and May 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in April 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, VA examination reports, and hearing testimony.  The Board also notes that action requested by the prior Board remand has been taken.  Specifically, with respect to the claims being decided, the Veteran was requested to advise VA of any treatment providers who have treated him for his hearing loss and stomach disorder in a January 2010 letter, VA treatment records were obtained, and VA audiological and gastrointestinal examinations were conducted.  Those examiners examined the Veteran, reviewed the claims file, and provided the requested opinions.  Accordingly, the remand directives have been complied with, and adjudication of these claims may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and peptic ulcer disease and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Stomach Disability

The service treatment records are negative for complaints or findings pertaining to a stomach disability.  On a report of medical history completed in July 1971 the Veteran denied having frequent indigestion or stomach trouble.  Physical examination at that time revealed no abnormalities. 

On VA general medical examination in December 1976, examination of the digestive system revealed no masses or tenderness.

VA outpatient treatment records show that on upper gastrointestinal series in August 1999, the clinical history noted epigastric pain.  The impression following the upper gastrointestinal series was that it was normal.  An October 2004 x-ray study of the abdomen showed no definite abnormality.  In November 2004, it was noted that the Veteran had chronic abdominal pain with some component of gastroesphageal reflux disease along with constipation.

On VA examination of the stomach in April 2005, the Veteran reported worsening epigastric pain in the left lower quadrant for three years.  He related that he had been evaluated for his symptoms by the VA and stated that he had been diagnosed with gastroesphageal reflux disease.  He believed that his condition was related to his service-connected tonsillitis and that he had chronic sinus problems which caused him to swallow sinus discharge and caused him pain.  Following an examination, it was indicated that the Veteran had intermittent abdominal pain of unknown etiology.  The examiner opined that since the Veteran's abdominal pain had only occurred within the previous three years, and that his recurrent tonsil problems occurred nearly thirty years ago, he could not conclude that the current abdominal/stomach conditions were in any way related to tonsillitis.  

The Veteran testified at a January 2009 RO hearing and at an August 2009 Board hearing that he believed the post-nasal drip from his sinusitis was causing his stomach problems.

The claim was remanded in November 2009 in order to afford the Veteran with a VA examination.  At a March 2010 VA examination, the Veteran was diagnosed as having gastroesophageal reflux disease (GERD).  The examiner noted that the Veteran was service-connected for allergic rhinitis.  The examiner concluded that it was less likely than not the Veteran's GERD arose during service or was caused or aggravated by his service-connected disabilities.  The examiner noted that the Veteran's service treatment records are silent for a stomach disability.  Furthermore, the examiner could not find any supportive evidence in the medical literature that the treatments that the Veteran had for his service-connected condition could cause or aggravate GERD.   

The medical evidence of record establishes a current diagnosis of GERD.  The preponderance of the medical record, however, shows that the Veteran's GERD is not related to any incident of service or to a service-connected disability.  The service treatment reports do not show any abdominal problems.  Moreover, the record reflects that the Veteran initially complained of epigastric pain in 1999, which is at least 28 years following his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)  An April 2005 VA examiner concluded that the Veteran's stomach problems were not in any way related to his in-service tonsillitis.  A March 2010 VA examiner concluded that the Veteran's GERD was not caused by his service or a service-connected disability and that a service connected disability did not cause or aggravate his GERD.  The conclusions were supported by clear rationales.  There is no medical evidence to the contrary.  Hence, entitlement to service connection for GERD on a direct or secondary basis is not warranted.

Bilateral Hearing Loss

Relative to claims for service connection for hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.  The regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The Board observes that the Veteran currently has bilateral hearing loss that constitutes a disability as defined by 38 C.F.R. § 3.385.  The question that the Board must decide is whether the Veteran's current hearing loss disability is attributable to service.

Audiometer readings at the Veteran's pre-induction examination in April 1969 showed pure tone thresholds in the right ear were 5, 0, 0, 10, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The thresholds in the left ear at the same frequencies were 5, 0, 5, 5 and 5 decibels, respectively.  The Veteran denied hearing loss on a report of medical history in July 1971, prior to his separation from service.  An audiogram disclosed that the hearing threshold levels in decibels for each ear were 15, 15, 10 and 15, at 500, 1000, 2000 and 4000 Hertz, respectively.  The discharge certificate shows that the Veteran was a radio teletype operator.

On VA examination in December 1976, it was specifically indicated that hearing loss was not noted.

A VA audiometric test conducted in August 2004 showed pure tone thresholds in the right ear were 20, 15, 10, 40, and 50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The thresholds in the left ear at the same frequencies were 20, 15, 15, 50 and 65 decibels, respectively.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The assessment was moderate to severe high frequency sensorineural hearing loss in both ears.     

On VA examination in April 2005, the examiner noted that the Veteran had served as a radio teletype operator.  The examiner also had the results of the August 2004 VA audiometric test.  It was indicated that the Veteran had worked as a mechanic for ten years after service.  The Veteran complained of hearing loss over the previous five years.  The assessment was bilateral hearing loss.  The examiner concluded that it was less likely than not that the Veteran's hearing loss was due to his tonsillitis in the military.  The examiner also concluded that it was less likely than not that the Veteran's hearing loss was due to his military service.

The Veteran submitted a December 2008 report from a private audiologist.  The evaluation noted that the Veteran had normal hearing through 2000 Hertz, followed by a precipitous moderate to severe sensorineural hearing loss. 

In a January 2009 statement, a private physician stated that it was possible that the Veteran's hearing loss was due to earlier noise exposure.  In another medical opinion dated in January 2009, the same physician stated that the Veteran's hearing loss was more likely than not a direct result from noise exposure in the military.  No rationale for the conclusion was provided.

Following a March 2010 VA examination of the Veteran's ears, the examiner concluded that the Veteran's hearing loss was not caused or aggravated by his service-connected tonsillectomy or rhinitis/sinusitis.  The rationale provided was that there was no documented evidence in the Veteran's claims folder that he suffered from any inner/external ear damage, such as recurrent or complicated ear infections due to his service-connected tonsillectomy or rhinitis/sinusitis.

The Veteran underwent a VA audiology examination in April 2010.  The Veteran reported no use of hearing protection as a radio teletype operator.  He also stated that he was surrounded by artillery and generator noises.  Post-service, he worked for 25 years as a mechanic with 10 years of intermittent protected hearing from drills, jack hammers and skill saws in construction.

Audiometric testing revealed pure tone thresholds in the right ear were 20, 15, 10, 60, and 65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  In the left ear, pure tone thresholds were 20, 20, 15, 60, and 85 decibels at the same respective frequencies.  Maryland CNC word list speech recognition scores were recorded as 84 percent in the right ear and as 92 percent in the left ear.  The diagnoses were normal to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.   

In a February 2011 addendum, the examiner reported reviewing the Veteran's claims folder.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  The rationale provided was that normal hearing was noted in both ears on enlistment and separation audiogram with threshold shifts indicated.  Moreover, the examiner referenced a 2005 study on Military Noise Exposure by the Institute of Medicine which stated that there was no scientific evidence to support delayed onset of noise induced hearing loss.  The examiner conceded acoustic trauma in service but also noted that the Veteran had civilian and recreational noise exposure that may be a factor in his current hearing loss.  In an April 2011 addendum, the examiner concluded that it was less likely than not that the Veteran's hearing 
loss was caused or aggravated by his service-connected tonsillectomy or rhinitis/sinusitis.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  With regard to the January 2009 private physician's statement relating the Veteran's hearing loss to noise exposure in the military, there is no indication that the physician reviewed the Veteran's pertinent medical history, which is of importance in the evaluation of this claim.  Importantly, the physician did not provide a rationale for the conclusion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The Board notes that the other opinion dated in January 2009 provided only a speculative opinion that it was possible hearing loss was related to noise exposure and did not link the hearing loss to service or provide a rationale.  Accordingly, both opinions are entitled to little, if any, probative weight.  

The Board assigns great probative value to the opinion of the VA examiner who conducted the April 2010 examination and provided addendums in February and April 2011.  The examiner reviewed the Veteran's file and also acknowledged that the Veteran was exposed to noise in service.  Based on examination of the Veteran and a review of the record, the examiner concluded it is less likely than not that the Veteran's hearing loss was caused by noise exposure in service.  The examiner presented reasoning for the opinion that is consistent with the record.  Thus, the greater weight of the evidence is against finding a nexus between the Veteran's current bilateral hearing loss disability and service.  Furthermore, as there is no evidence of bilateral hearing loss within one year following separation from service, service connection on a presumptive basis is also not warranted.  Moreover, VA examiners in April 2005, March 2010 and April 2011 have also concluded that the Veteran's hearing loss disability is not caused or aggravated by his service-connected tonsillectomy or rhinitis/sinusitis.  There are no medical opinions to the contrary on this point.  Accordingly, the preponderance of the evidence is against the claim and service connection for bilateral hearing loss is denied.

In reaching the above conclusions with respect to both claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease, is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board finds that the claim for an increased initial compensable evaluation for rhinitis and sinusitis warrants further development.

The Veteran was last afforded a VA examination of the sinuses in March 2010.  In correspondence received in September 2011, the Veteran indicated that his condition has worsened.  He indicated receiving ongoing treatment at the VA Medical Center (VAMC) in Tampa, Florida since April 2010 for sinus congestion, pain and purulent discharge, including several visits to the emergency room.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO/AMC should arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected rhinitis and sinusitis.

A review of the claims folder reveals treatment records from the VA Medical Center (VAMC) in Tampa dating up to April 2011; however, records reflecting treatment for the Veteran's rhinitis and sinusitis do not appear to be complete.  The Veteran has reported receiving medical treatment for his rhinitis and sinusitis disorder from the VAMC in Tampa, Florida in the allergy clinic in April and August 2010, in the emergency room in May 2010, August 2010, May 2011, June 2011, and in the primary care clinic in August 2011.  On remand, such record should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records of evaluation and/or treatment for the Veteran for rhinitis and sinusitis from the VAMC in Tampa, Florida, dating from January 2010 to September 2010 and since April 2011 (to specifically include treatment in the allergy clinic in April and August 2010; in the emergency room in May 2010, August 2010, May 2011, and June 2011; and in the primary care clinic in August 2011).  If any records cannot be obtained the claims file should be annotated and the Veteran notified of such.

2.  After any additional treatment records are obtained and associated with the Veteran's claims file, schedule the Veteran for a VA sinus examination to determine the current severity of his service-connected rhinitis and sinusitis.  All indicated tests and studies should be conducted.  The claims folder must be provided to and be reviewed by the examiner in conjunction with the examination.

The examiner should note the nature and severity of all symptoms associated with the Veteran's rhinitis and sinusitis, to include the number and duration of any incapacitating episodes of sinusitis per year, the frequency and length of antibiotic treatment, and the number of non-incapacitating episodes of sinusitis per year.  The examiner should also note the presence or absence of polyps associated with the Veteran's rhinitis.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


